Per Curiam.
We agree w'th the Supreme Court that it was error to non-suit the plaintiff, but we do not agree that upon the ease made at the trial the plaintiff was entitled to recover the $10,000 he had invested in the capital stock of a corporation. How the failure of a corporation to live up to its contracts can undo a stock-buying transaction, which is a statutory matter, is not at all clear, and to avoid any misapprehension, we wish it understood that no such matter is decided by us.
The judgment of the Supreme Court is affirmed.
For affirmance — The Chancellor, Garrison, Swayze, Trenohard, Bergen, Minturn, Black, Bogert, YredenBURGH, HePPBNITEIMER, WILLIAMS, JJ. 11.
For reversal — None.